Citation Nr: 1811845	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include a as diagnosed as posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1970 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In light of the various diagnoses of psychiatric disorders reflected in the record, the Board has recharacterized the acquired psychiatric disability claim more broadly as is reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The reopened issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied service connection for PTSD claimed as mental disorder and depression.

2.  The additional evidence received since the last final decision raises a reasonable possibility of substantiating the service connection claim an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The December 2005 decision that denied service connection for PTSD claimed as mental disorder and depression is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for psychiatric disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the applications to reopen the claim of entitlement to service connection for a psychiatric disability is being granted, discussion of the VCAA with regard to these claims is unnecessary.

Claim to Reopen

The Veteran seeks to reopen a previously denied service connection claim for a psychiatric disability. 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 , 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (2012).  "The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369  Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

Here, the Veteran's service connection claim for a psychiatric disability was initially adjudicated by the RO in a December 2005 rating decision.  The evidence then of record included his service treatment records (STRs), VA medical evidence and statement from the Veteran's mother.  The RO acknowledged the Veteran's May 2005 diagnosis of major depressive disorder with psychotic features an in-service character and behavior disorders, but determined that there was no evidence which links the diagnoses to service.  The Veteran did not appeal that decision and it therefore became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Evidence received following the adjudication of the final rating decision includes additional medical evidence, the Veteran's contentions, and a hearing transcript. Significantly, the hearing transcript reflects the Veteran's testimony that while in service his father and grandfather passed away and the loss of those family members led to depression with substance abuse to cope.  Presuming this lay evidence credible for purposes of reopening the claim, this evidence is new and material; it relates to the unestablished evidence of the etiology of the Veteran's psychiatric disability.  Accordingly, the claim for a psychiatric disability is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened.


REMAND

The reopened claim for a psychiatric disability requires further development before the Board's adjudication.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his acquired psychiatric disability.  All psychiatric disorders diagnosed during the appeal period must be considered and discussed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Upon completion of directive #1, schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

With respect to each acquired psychiatric disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not that the acquired psychiatric disability was incurred in, caused by, or is otherwise related to, the Veteran's service?  

In providing this opinion, the examiner should address the diagnoses already of record, including depressive disorder.  The examiner is asked to offer an opinion even if the specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered acquired psychiatric diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

The examiner must also carefully consider the objective medical findings in the service treatment records and specifically address the in-service findings of character and behavior disorder, passive-aggressive personality manifested by lifelong patterns of inability to handle angry and hostile feelings at parental and authority figures resulting in a mild chronic depression, substance abuse, and any other character and behavior/personality disorders.

If PTSD is diagnosed, the examiner should specifically the stressor(s) that is/are the basis of this diagnosis.

A rationale for all opinions offered should be provided. If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


